             Case 1:17-cv-00353-AJ Document 14 Filed 10/24/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE

*************************************
Sarah McLean,                             *
       Plaintiff                          *
                                          *
          v.                              * Case No. 1:17-cv-00353-AJ
                                          *
Derry Cooperative School District, SAU 10 *
       Defendant                          *
*************************************
                    PLAINTIFF’S OBJECTION TO DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT

        NOW COMES the Plaintiff, Sarah McLean, by and through her attorneys, Backus, Meyer

& Branch, LLP, and hereby Objects to Defendant’s Motion for Summary Judgment and, in support

thereof, states:

        1.         The Defendant’s Motion for Summary Judgment must be denied due to the

existence of multiple material fact disputes and credibility determinations that are central to

determining whether the Plaintiff was terminated for discriminatory or legitimate reasons.

        2.         The Plaintiff presents evidence to disprove each pretextual justification the

Defendant has provided for her termination.

        3.         More specifically, Ms. McLean did not violate any attendance policy; 2. there was

no volunteering requirement at Grinnell and Sarah McLean did volunteer; and 3. Ms. McLean was

not a poor performer, consistently receiving positive performance evaluations that Principal Hill,

the individual who decided to non-renew her contract, found acceptable.

        4.         A jury must decide whether or not the Defendant’s witnesses, namely Principal

Hill, Assistant Principal Sindoni and Assistant Superintendent Kellan are credible in claiming that

the Plaintiff was terminated for performance issues, not volunteering enough and violating an

attendance policy, despite failing to provide any evidence beyond their say-so. In fact, the

                                                   1
             Case 1:17-cv-00353-AJ Document 14 Filed 10/24/18 Page 2 of 3



documents in this case, including the performance evaluations created by the Defendant, actually

contradict the Defendant’s position.

       5.        “Credibility calls are within the jury's exclusive province.” United Sates v. David,

940 F.2d 722, 730 (1st Cir. 1991). “A claim of evidentiary insufficiency that rests upon

witness credibility cannot succeed.” United States v. Serrano, 870 F.2d 1, 5 (1st Cir. 1989); See,

e.g., Bachman v. Leapley, 953 F.2d 440, 441 (8th Cir. 1992) ("It is the exclusive province of

the jury to determine the believability of the witness ...."); United States v. Barnard, 490 F.2d 907,

912 (9th Cir. 1973) ("[c]redibility, however, is for the jury--the jury is the lie detector in the

courtroom").

       6.       There are many indicators of pretext and discriminatory animus in this case

including: (1) the close temporal proximity between the Plaintiff’s maternity leave request and her

termination (9 days); (2) the hostility she faced in response to requesting to leave early for

pregnancy-related medical appointments; (3) Assistant Principal Sindoni’s testimony that such

leave requests demonstrated “a lack of commitment to her students;” (4) Principal Hill’s journal

note regarding a “ concern about giving reasons” for Ms. McLean’s non-renewal; and (5)

Defendant’s complete failure to provide documentation supporting its alleged reasons for

terminating the Plaintiff or that they discussed non-renewing the Plaintiff for the 2016-2017 school

year prior to Plaintiff disclosing her need for maternity leave.

       7.       This evidence, as well as the evidence thoroughly analyzed in the included

memorandum, will likely lead a jury to conclude the Defendant:

       i.       Committed pregnancy discrimination in violation of Title VII of the Civil Rights

                Act of 1964 and NH RSA 354-A;

       ii.      Committed retaliation in violation of Title VII and RSA 354-A;



                                                  2
              Case 1:17-cv-00353-AJ Document 14 Filed 10/24/18 Page 3 of 3



       iii.       Wrongfully terminated Plaintiff for her maternity leave request,

       iv.        Interfered with and retaliated against Plaintiff for attempting to use FMLA leave.

       8.         The Plaintiff has filed a Memorandum of Law, which is incorporated herein by

reference, that sets forth the above and additional arguments in full detail, contemporaneously with

this Objection.

REQUEST FOR RELIEF:

       WHEREFORE, the Plaintiff, Sarah McLean, respectfully prays this Honorable Court:

       A.         Deny the Defendant’s Motion for Summary Judgment on all Counts;

       B.         Schedule the Motion and Objection for oral argument; and

       C.         Grant such further relief as this Court may deem just and proper.

                                                       Respectfully submitted,
                                                       Sarah McLean,
                                                       By her attorneys,
                                                       BACKUS, MEYER &
                                                       BRANCH, LLP


Date: October 24, 2018                          By:    /s/Sean R. List
                                                       Sean R. List, NH Bar #266711
                                                       116 Lowell Street
                                                       Manchester, N.H. 03104
                                                       (603) 668-7272
                                                       slist@backusmeyer.com




                                     CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically served through ECF to all counsel of
record on this date.

                                                       /s/Sean R. List
                                                       Sean R. List



                                                   3
